Exhibit 10.2

EXECUTIVE RETENTION AGREEMENT

THIS EXECUTIVE RETENTION AGREEMENT (this “Agreement”), dated as of the 10th day
of August, 2012 (the “Effective Date”), is by and among Career Education
Corporation, a Delaware Corporation (the “Company”), and NAME (the “Employee”).

WHEREAS, the Company desires to ensure the Employee’s continued employment
through the dates set forth herein; and

WHEREAS, in order to help ensure such continued employment, the Company desires
to grant the Employee the Retention Bonus (as defined below) which shall be
payable pursuant to the terms hereof.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Retention Bonus. The Employee shall receive a target retention bonus in an
amount determined by the Compensation Committee of the Company’s Board of
Directors (the “Committee”) as set forth in Section 2 hereof (the “Target
Retention Bonus”). Fifty percent (50%) of the Target Retention Bonus will be
fixed (the “Fixed Payment Amount”), and fifty percent (50%) of the Target
Retention Bonus will fluctuate, positively or negatively, based on the formula
set forth in Section 4 (the “Fluctuating Payment Amount”). The sum of the Fixed
Payment Amount and the Fluctuating Payment Amount payable pursuant hereto shall
constitute the entire “Retention Bonus.” The Retention Bonus shall be paid in
cash and is subject to applicable withholding.

2. Target Retention Bonus. The Target Retention Bonus for the Employee as
determined by the Committee shall be $TOTAL VALUE, which is equal to TARGET% of
the Employee’s base salary for 2012 as in effect on the Effective Date.

3. Awards. The Retention Bonus shall be paid in three separate payments (each
payment an “Award”). Each Award shall be the sum of the Fixed Payment Amount and
the Fluctuating Payment Amount due on the applicable Payment Date (as defined
below).

4. Payment Dates. Each Award will be paid within thirty (30) days of
February 10, 2013 (the “First Measurement Date”); August 10, 2013 (the “Second
Measurement Date”); and February 10, 2014 (the “Third Measurement Date,” and
together with the First Measurement Date and the Second Measurement Date, the
“Measurement Dates”). The “First Payment Date” shall be not later than thirty
(30) days following the First Measurement Date; the “Second Payment Date” shall
be not later than thirty (30) days following the Second Measurement Date; the
“Third Payment Date” shall be not later than thirty (30) days following the
Third Measurement Date (each of the First Payment Date, the Second Payment Date
and the Third Payment Date are a “Payment Date”).

5. Forfeitability of the Retention Bonus. In all cases, to the extent the
Employee voluntarily terminates employment with the Company for any reason, or
the Employee is

 

Page 1 of 10



--------------------------------------------------------------------------------

terminated by the Company for Cause (as defined below), prior to a Payment Date,
the amount due to be paid to the Employee on such Payment Date and all future
Payment Dates shall be forfeited by the Employee. Except as otherwise provided
in this Section 5, if the Employee is terminated by the Company without Cause on
or after August 10, 2012, then the Employee shall remain entitled to receive the
portion of the Retention Bonus payable on the First Payment Date, but shall for
no longer have any right to receive the portion of the Retention Bonus payable
on either the Second Payment Date or the Third Payment Date. Except as otherwise
provided in this Section 5, if the Employee is terminated by the Company without
Cause on or after February 10, 2013, then the Employee shall remain entitled to
receive the portion of the Retention Bonus payable on the Second Payment Date,
but shall for no longer have any right to receive the portion of the Retention
Bonus payable on the Third Payment Date. Except as otherwise provided in this
Section 5, if the Employee is terminated by the Company without Cause on or
after August 10, 2013, then the Employee shall remain entitled to receive the
portion of the Retention Bonus payable on the Third Payment Date.
Notwithstanding the foregoing provisions of this Section 5, if the Employee’s
employment with the Company terminates as a result of his or her death or
Disability, the Employee will be entitled to continue to receive Awards on each
Payment Date as if he or she remained employed by the Company as of each such
Payment Date.

6. Fixed Payment Amount. The Fixed Payment Amount shall be a cash denominated
portion of the Target Retention Bonus payable on each of the Payment Dates. The
Fixed Payment Amount due to the Employee on the First Payment Date shall be
equal to 8.33% of the Target Retention Bonus. The Fixed Payment Amount due to
the Employee on the Second Payment Date shall be equal to 16.67 % of the Target
Retention Bonus. The Fixed Payment Amount due to the Employee on the Third
Payment Date shall be equal to 25% of the Target Retention Bonus.

7. Fluctuating Payment Amount. The Fluctuating Payment Amount shall be a
fluctuating portion of the Target Retention Bonus payable on each of the Payment
Dates. The Fluctuating Payment Amount due to the Employee on the First Payment
Date shall be equal to 16.67% of the result of the Measurement Formula (as
defined below) measured as of the First Measurement Date. The Fluctuating
Payment Amount Due to the Employee on the Second Payment Date shall be equal to
33.33% of the result of the Measurement Formula measured as of the Second
Measurement Date. The Fluctuating Payment Amount due to the Employee on the
Third Payment Date shall be equal to 50% of the result of the Measurement
Formula measured as of the Third Measurement Date.

8. Measurement Formula. The Measurement Formula is the formula used to compute
the Fluctuating Payment Amount due to the Employee on the Payment Date following
each applicable Measurement Date. The “Measurement Formula” shall be equal to
(X) multiplied by (Y); where (X) is equal to the average closing price of
Company common stock for the five (5) trading days preceding the applicable
Measurement Date, and where (Y) is equal to the number of shares of Company
common stock that would have been able to be purchased using an amount equal to
fifty percent (50%) of the Target Retention Bonus based on the average closing
price of Company common stock for the five (5) trading days preceding the
Effective Date of this Agreement. Notwithstanding the foregoing, following a
Change in Control where the Company is no longer an independent company with its
stock price reported on a national exchange, clause (X) of the Management
Formula shall be fixed at the Change in Control Price. In all cases, the result
of the Measurement Formula for any Measurement Date may not (a) be less than 25%
of the amount of the Target Retention Bonus, nor (b) exceed 100% of amount of
the Target Retention Bonus.

 

Page 2 of 10



--------------------------------------------------------------------------------

9. Example of Retention Bonus Calculation. Attached hereto as Exhibit A, is an
example showing how the calculation of the Retention Bonus and applicable Awards
are to be calculated. The example set forth in Exhibit A is intended to be an
illustrative example only; the actual calculation of the Retention Bonus and any
Award is to be computed based on the amounts provided for the Target Retention
Bonus in Section 2 hereof and the actual results of the Measurement Formula on
the various Measurement Dates.

10. Change in Control. Following a Change in Control, each Award will remain
payable on the Payment Dates specified in Section 4 hereof. However, any
outstanding and unpaid Awards will accelerate and be immediately payable in full
if the Employee is terminated by the Company (or a successor) without Cause
prior to the Third Payment Date, but upon or following the occurrence of a
Change in Control.

11. Certain Definitions.

(a) “Cause” means, as determined by the Committee, the occurrence of any one of
the following: (i) any act of dishonesty, willful misconduct, gross negligence,
intentional or conscious abandonment or neglect of duty by the Employee; (ii) a
violation by the Employee of the Company’s Code of Conduct or Code of Ethics, as
applicable; (iii) commission by the Employee of a criminal activity, fraud or
embezzlement; (iv) a failure by the Employee to reasonably cooperate in any
investigation or proceeding concerning the Company; (v) any unauthorized
disclosure or use of confidential information or trade secrets by the Employee;
or (vi) any violation of any restrictive covenant, such as a non-compete,
non-solicit or non-disclosure agreement, between the Employee and the Company;
provided, however, that in the event the Employee is party to an employment
agreement with the Company that contains a different definition of Cause, the
definition of Cause contained in such employment agreement shall be controlling.

(b) “Change in Control” the occurrence of any one or more of the following:
(i) any corporation, person or other entity (other than the Company, a
majority-owned subsidiary of the Company or any of its subsidiaries, or an
employee benefit plan (or related trust) sponsored or maintained by the
Company), including a “group” as defined in Section 13(d)(3) of the Securities
and Exchange Act of 1934, as amended, becomes the beneficial owner of stock
representing more than thirty-five percent (35%) of the combined voting power of
the Company’s then outstanding securities; (ii) (A) the stockholders of the
Company approve a definitive agreement to merge or consolidate the Company with
or into another corporation other than a majority-owned subsidiary of the
Company, or to sell or otherwise dispose of all or substantially all of the
Company’s assets, and (B) the persons who were the members of the Board of
Directors of the Company (the “Board”) prior to such approval do not represent a
majority of the directors of the surviving, resulting or acquiring entity or
parent thereof; (iii) the consummation of a plan of liquidation; or (iv) within
any period of 24 consecutive months, persons who were members of the Board
immediately prior to such 24-month period, together with persons who were first
elected as directors (other than as a result of any settlement of a proxy or
consent solicitation contest or any action taken to avoid such a contest) during
such 24-month period by or upon the recommendation of persons who were members
of the Board immediately prior to such 24-month period and who constituted a
majority of the

 

Page 3 of 10



--------------------------------------------------------------------------------

Board at the time of such election, cease to constitute a majority of the Board.

(c) “Change in Control Price” means the lower of (i) the fair market value per
share of Company common stock as of the date of the Change in Control, or
(ii) the price paid per share of Company common stock as part of the transaction
which constitutes the Change in Control. Even though the Retention Bonus is not
granted pursuant to the Company’s 2008 Incentive Compensation Plan (the “2008
Plan”), for purposes of this Agreement, the Change in Control Price shall be
determined in accordance with the provisions of the 2008 Plan.

(d) “Disability” means, as determined by the Committee, a mental or physical
illness that entitles the Employee to receive benefits under the long-term
disability plan of the Company, or if the Employee is not covered by such a
plan, a mental or physical illness that renders the Employee totally and
permanently incapable of performing the Employee’s duties for the Company or a
subsidiary. Notwithstanding the foregoing, a Disability shall not qualify under
this Agreement if it is the result of (i) a willfully self-inflicted injury or
willfully self-induced sickness; or (ii) an injury or disease contracted,
suffered, or incurred while participating in a felony criminal offense.

12. Restrictive Covenants. In consideration for the possibility of receiving the
Retention Bonus hereunder, and as a term and condition of the Employee’s
employment with the Company, the Employee agrees to adhere to, and be bound by,
the following restrictions. The Employee hereby acknowledges that the Employee’s
job responsibilities give the Employee access to confidential and proprietary
information belonging to the Company and/or its subsidiaries, and that this and
other confidential information to which the Employee has access would be of
value, and provide an unfair advantage, to a competitor in competing against the
Company or its subsidiaries in any of the markets in which the Company or its
subsidiaries maintains schools, provides on-line education classes or otherwise
conducts business. The Employee further acknowledges that the following
restrictions will not cause the Employee undue hardship. Consequently, the
Employee agrees that the restrictions below (the “Restrictive Covenants”) are
reasonable and necessary to protect the Company’s and/or its subsidiaries’
legitimate business interests.

(a) During the Employee’s employment with the Company and/or any of its
subsidiaries and continuing thereafter for the post-termination periods
specified below, the Employee will not, in any way, directly or indirectly,
either for the Employee or any other person or entity, whether paid or unpaid:

(i) For NON-COMPETE DATE months following Employee’s voluntary resignation from
Employee’s employment with the Company or Employee’s termination from employment
by the Company for Cause, accept employment with, own, manage, operate, consult
or provide expert services to any person or entity that competes with the
Company or any of its subsidiaries in any capacity that involves any
responsibilities or activities involving or relating to any Competing
Educational Service, as defined herein. “Competing Educational Service” means
any educational service that competes with the educational services provided by
the Company and/or any of its subsidiaries, including but not limited to
coursework in the areas of visual communication and design technologies;
information technology; business studies; culinary arts; and health education,
or any education service. The Employee hereby acknowledges that

 

Page 4 of 10



--------------------------------------------------------------------------------

the following organizations, among others, provide Competing Educational
Services and, should the Employee accept employment with, own, manage, operate,
consult or provide expert services to any of these organizations, it would
inevitably require the use and/or disclosure of confidential information
belonging to the Company and/or its subsidiaries and would provide such
organizations with an unfair business advantage over the Company: DeVry Inc.,
Kaplan, Inc., Apollo Group Inc., Education Management LLC, Embanet Corporation,
Capella Education Company, ITT Educational Services, Inc., Corinthian Colleges,
Inc., Laureate Education, Inc. and Strayer Education, Inc. and each of their
respective subsidiaries, affiliates and successors. The Employee further
acknowledges that the Company and/or its subsidiaries provide career-oriented
education through physical and web-based virtual campuses throughout the world
and, therefore, it is impracticable to identify a limited, specific geographical
scope for this Restrictive Covenant. If the Employee is involuntarily terminated
from employment with the Company for other than Cause, the Employee will not be
subject to any post-termination non-compete restriction under this
Section 12(a)(i).

(ii) For twelve (12) months following Employee’s termination of employment with
the Company for any reason, solicit, attempt to solicit, assist with the
solicitation of, direct another to solicit, or otherwise entice any employee of
the Company or any of its subsidiaries to leave his/her employment.

(b) Should the Employee breach the terms of these Restrictive Covenants, the
Company reserves the right to enforce the terms herein in court and seek any and
all remedies available to it in equity and law, and the Employee agrees to pay
the Company’s attorneys’ fees and costs should it succeed on its claim(s).
Further, should the Employee breach the terms of these Restrictive Covenants,
the Employee will forfeit any right to receive or retain the Retention Bonus
payable hereunder, and the Employee agrees to pay the Company’s attorneys’ fees
and costs incurred in recovering any portion of the Retention Bonus paid.

(c) It is the intention of the Employee and the Company that in the event any of
the covenants contained in these Restrictive Covenants are determined to be
unreasonable and/or unenforceable with respect to scope, time or geographical
coverage, the Employee and the Company agree that such covenants may be modified
and narrowed by a court, so as to provide the maximum legally enforceable
protection of the Company’s and any of its subsidiaries’ interests as described
in this Agreement.

13. Confidentiality of Agreement. This Agreement and its terms are confidential
and the Employee agrees not to discuss or disclose the existence or terms of
this Agreement to anyone except that the Employee may discuss and disclose the
existence and/or terms of this Agreement with his or her spouse, attorney,
accountant, or other advisor provided such individual agrees to be bound by the
provisions of this Section 13. Notwithstanding the foregoing, the Company will
disclose this Agreement and the terms thereof to the extent required by
applicable law.

 

Page 5 of 10



--------------------------------------------------------------------------------

14. No Alteration of “At-Will” Status. This Agreement does not alter the “at
will” nature of the relationship between the Employee and the Company. Neither
this Agreement nor any retention period stated herein in any way constitute a
contract of employment or a promise of a term of employment of any length.

15. Severability. If any provision of this Agreement is construed to be invalid,
illegal or unenforceable, then the remaining provisions hereof shall not be
affected thereby and shall be enforceable without regard thereto.

16. Withholding. The Company may withhold from any amount payable under this
Agreement such federal, state or local taxes as must be withheld pursuant to any
applicable law or regulation.

17. Section 409A. The Employee and the Company intend that this Agreement not
constitute a non-qualified deferred compensation plan to which Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”) applies.
Notwithstanding the foregoing, the Employee and the Company agree that, to the
extent that Section 409A applies to this Agreement and the Retention Bonus, this
Agreement shall be interpreted and administered in a manner which complies with
the requirements of Section 409A so that, to the greatest extent possible, the
additional tax provided for in Section 409A does not become due with respect to
the Retention Bonus. Notwithstanding the foregoing, the Company makes no
guarantee, and shall not be held responsible for, any taxes that become due in
connection with the Retention Bonus pursuant to Section 409A.

18. Mitigation of Excise Tax. If any payment or right accruing to the Employee
under this Agreement (without the application of this Section 18), either alone
or together with other payments or rights accruing to the Employee from the
Company (“Total Payments”), would constitute a “parachute payment” (as defined
in Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”),
and regulations thereunder, such payment or right shall be reduced to the
largest amount or greatest right that will result in no portion of the amount
payable or right accruing under this Agreement being subject to an excise tax
under Section 4999 of the Code or being disallowed as a deduction under
Section 280G of the Code. The determination of whether any reduction in the
rights or payments under this Agreement is to apply shall be made by the
Committee in good faith after consultation with the Employee, and such
determination shall be conclusive and binding on the Employee. The Employee
shall cooperate in good faith with the Committee in making such determination
and providing the necessary information for this purpose. The foregoing
provisions of this Section 18 shall apply with respect to any person only if,
after reduction for any applicable Federal excise tax imposed by Section 4999 of
the Code and Federal income tax imposed by the Code, the Total Payments accruing
to such person would be less than the amount of the Total Payments as reduced,
if applicable, under the foregoing provisions of this Agreement and after
reduction for only Federal income taxes. Notwithstanding the foregoing, in the
event the Employee is a party to a prior written agreement with the Company or a
subsidiary that provides for more favorable treatment for the Employee regarding
Section 280G of the Code, including, but not limited to, the right to receive a
gross-up payment for the excise tax under Section 4999 of the Code, such
agreement shall be controlling.

 

Page 6 of 10



--------------------------------------------------------------------------------

19. Inadmissibility. This Agreement, its execution, and its implementation may
not be used as evidence, and will not be admissible, in any proceeding except
one brought by the Employee or the Company claiming a violation of this
Agreement.

20. Entire Agreement. This Agreement contains the entire agreement and
understanding between the Employee and the Company concerning any of the matters
described herein and therein, and except as specifically provided herein,
supersedes any and all prior agreements, discussions, negotiations,
understandings, and proposals of the parties. The terms of this Agreement cannot
be changed except in a later document signed by the Employee and an authorized
officer of the Company.

21. Notice. Whenever any notice may be or is required to be given by the Company
to the Employee, such notice may be given in person or mailed to the Employee at
his or her last known address (as indicated in the records of the Company) using
the United States Postal Service. Whenever any notice may be or is required to
be given by the Employee to the Company, such notice may be given in person or
mailed to the Senior Vice President – Human Resources of the Company at the
address of its principal office using the United States Postal Service. Either
the Company or the Employee may change his or its address for purposes of
notices hereunder by giving notice to the other party pursuant to this
Section 21. Notwithstanding the foregoing, any notice required or permitted
hereunder from the Company to the Employee may be made by electronic means,
including by electronic mail to the Company-maintained electronic mailbox of the
Employee, and the Employee hereby consents to receive such notice by electronic
delivery. To the extent permitted in an electronically delivered notice
described in the previous sentence, the Employee shall be permitted to respond
to such notice or communication by way of a responsive electronic communication,
including by electronic mail.

22. Controlling Law. This Agreement will be governed by the laws of the State of
Delaware, without giving effect to any principles regarding conflicts of laws.
Each party consents to and agrees never to challenge the personal jurisdiction
or venue of the federal or state courts in Cook County, Illinois, and agrees
that they are a fair and convenient place to conduct any such proceeding.

23. Reference. Unless the context clearly indicates otherwise, references herein
to the Company shall be deemed to include references to the Company’s
subsidiaries and affiliates.

24. No Interpretation Presumption. This Agreement will be interpreted and
construed as if all of its provisions were drafted jointly by the parties, and
no party is entitled to the benefit of any rule of construction with respect to
the interpretation of any term, condition, or provision in favor or against any
drafter of this Agreement. This Agreement will be interpreted and construed in
accordance with the plain meaning of its terms and not strictly for or against
either party.

25. Actions Taken by Committee’s Delegate. The Committee may delegate any of its
duties related to this Agreement to one or more officers of the Company. For
purposes hereof, any properly delegated action taken by the Committee’s delegate
is to be construed as an action taken by the Committee hereunder.

 

Page 7 of 10



--------------------------------------------------------------------------------

26. Assignment. Except as otherwise provided herein, this Agreement shall bind
and inure to the benefit of and be enforceable by the Company and the Employee
and their respective successors and assigns.

27. Dispute Resolution. In the event of any controversy among the parties hereto
arising out of, or relating to, this Agreement, which cannot be settled amicably
by the parties, such controversy shall be finally, exclusively and conclusively
settled by mandatory arbitration conducted expeditiously in accordance with the
American Arbitration Association rules for employment disputes, by a single
independent arbitrator; provided that notwithstanding the foregoing, the Company
shall be entitled to seek a temporary restraining order and any other injunctive
relief from a court of competent jurisdiction, restraining the Employee from
committing or continuing any violation of Section 12 hereof; provided further
that monetary damages for any breach of this Agreement shall be determined
pursuant to this Section 27. If the parties are unable to agree on the selection
of an arbitrator, then any party may petition the American Arbitration
Association for the appointment of an arbitrator, which appointment shall be
made within ten (10) days of the petition therefore. Either the Company or the
Employee may institute such arbitration proceeding by giving written notice to
the other party. A hearing shall be held by the arbitrator in the City of
Chicago, Illinois within thirty (30) days of his or her appointment. In
preparation for their presentation at such hearing, each party may depose a
maximum of four (4) people. Each such deposition shall last no more than six
(6) hours. Each side may file with the arbitrator one brief not in excess of
thirty (30) pages, excluding exhibits. Each side shall have no more than eight
(8) hours to present its position to the arbitrator. The hearing shall be no
more than three (3) days in length. The decision of the arbitrator shall be
final and binding upon all parties hereto and shall be rendered pursuant a
written decision which contains a detailed recital of the arbitrator’s
reasoning. Judgment upon the award rendered may be entered in any court having
jurisdiction thereof. The arbitrator shall have the discretion to award the cost
of arbitration, arbitrator’s fees and the respective attorneys’ fees of each
party between the parties as he or she sees fit.

28. Headings. The headings in this Agreement are for the convenience of the
parties and will not affect its meaning or interpretation.

29. Counterparts; Facsimile. This Agreement may be executed in separate
counterparts (including by means of facsimile or .pdf), each of which is deemed
to be an original and all of which taken together constitute one and the same
agreement. This Agreement, and any amendments hereto, to the extent signed and
delivered by means of a facsimile machine or other electronic transmission,
shall be treated in all manner and respects and for all purposes as an original
agreement or amendment and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. No
party hereto or to any such amendment shall raise the use of a facsimile machine
or other electronic transmission to deliver a signature or the fact that any
signature or amendment was transmitted or communicated through the use of a
facsimile machine or other electronic transmission as a defense to the formation
or enforceability of a contract and each such party forever waives any such
defense.

[Signature Page Follows]

 

Page 8 of 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
set forth above.

 

    CAREER EDUCATION CORPORATION           NAME     Steven H. Lesnik TITLE    
Chairman, President and CEO

Please return you signed copy of this Agreement by August 24, 2012 to Colon
McLean, SVP & Chief HR Officer, via pdf (cmclean@careered.com), fax
(847-551-7389) or inter-office mail (Campus Support Center, 231 N. Martingale
Rd, Schaumburg, IL 60173). Failure to do so will result in a forfeiture of the
Reward & Retention Bonus. Please retain a copy of this signed Agreement for your
records.

 

Page 9 of 10



--------------------------------------------------------------------------------

Exhibit A

Example of Retention Bonus Calculation

Below is an example showing how the Retention Bonus and any applicable Awards
are to be calculated. The example below is intended to be for illustrative
purposes only; the actual calculation of the Retention Bonus and any Award to
the Employee is to be computed based on the provision contained in the
Agreement.

 

 

Salary Information:

  

(a) -

   Sample Bonus Recipient’s Base Salary    $ 150,000   

(b) -

   Sample Target Retention Bonus at 30% of Base Salary ((a) x 0.30)    $ 45,000
  

Stock Information (Average Closing Price for the five trading days preceding
applicable Measurement Date):

  

(c) -

   Five-day average closing price as of August 10, 2012    $ 5.00   

(d) -

   Assumed five-day average closing price as of February 10, 2013    $ 8.50   

(e) -

   Assumed five-day average closing price as of August 10, 2013    $ 5.00   

(f) -

   Assumed five-day average closing price as of February 10, 2014    $ 10.00   

Measurement Formula Calculations:

  

(g) -

   50% of Sample Target Retention Bonus ((b) x 0.5)    $ 22,500   

(h) -

   Number of notional shares based on $5.00 price ((g) / (c))      4,500   

Awards

Based on the foregoing assumptions, and assuming the Sample Bonus Recipient
remains employed through December 31, 2013, the following payments would be due
to the Sample Bonus Recipient:

 

Measurement Date*

   Fixed  Payment
Amount     Fluctuating
Payment  Amount     Total  

February 10, 2013

   $ 3,751 1    $ 6,376 2    $ 10,127   

August 10, 2013

   $ 7,499 3    $ 7,499 4    $ 14,999   

February 10, 2014

   $ 11,250 5    $ 22,500 6    $ 30,000   

Total

       $ 58,876   

 

* Payments are made on Payments Dates which are within 30 days of the applicable
Measurement Date.

 

1 

(0.0833 x (b))

2 

(0.1667 x ((d) x (h))

3 

(0.1667 x (b))

4 

(0.3333 x ((e) x (h))

5 

(0.25 x (b))

6 

(0.5 x ((f) x (h))

 

Page 10 of 10